Exhibit 10.27

 
 
PROMISSORY NOTE
 
 


 

   
Loan No. 196590
 
$14,000,000
 
August 15, 2013

 
 

  FOR VALUE RECEIVED, the undersigned, ORM TIMBER OPERATING COMPANY II, LLC, a
Delaware limited liability company with an address at 19950 Seventh Avenue NE,
Suite 200, Poulsbo, Washington 98370 (hereinafter referred to as "Maker"),
promises to pay to the order of METROPOLITAN LFE INSURANCE COMPANY, a New
York  corporation, together with any subsequent holder of this Note ("Holder"),
at the location and in the manner provided in Section 1.3 of that certain Loan
Agreement between Maker and the Lender (as defined therein) dated as of
September 1, 2010 as amended by that certain First Amendment to Loan Agreement
dated February 7, 2011, and as further amended by that certain Second Amendment
to Loan Agreement dated as of even date herewith (as further amended, restated
or supplemented from time to time, the "Loan Agreement"), or at such other
location and manner as Holder may designate in writing from time to time; the
principal sum of FOURTEEN MILLION AND N0/100 DOLLARS (US$14,000,000.00) in
lawful money of the United States of America (the "Loan") together with interest
thereon at the rates and times specified below. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Loan Agreement. This Note evidences a supplemental loan made to Maker in
addition to the existing loan outstanding to Maker in the original principal
amount of $11,000,000 as evidenced by the Promissory Note dated September 1, 20
I 0 made by Maker to the order of Holder (the "Existing Note").

 
 
1.
INTEBEST BATE

 

   1.1 INTEREST. Maker promises to pay interest on the unpaid principal  balance
from the date of funding by Holder until payment in full at the rate of three
and 84/100 percent (3.84%) per annum (the "Loan Rate"). Interest at the Loan
Rate shall be calculated on the basis of a three hundred sixty day (360)
calendar year containing twelve (12) months of thirty days (30) each; provided
that for partial payment periods, interest shall be calculated on the basis of
the actual number of days elapsed over a three hundred sixty-five (365) day
calendar year. The date of funding hereunder shall be considered the date that
the Loan funds are wired or delivered by Holder to Maker or if the Loan is being
closed through  an escrow, to the escrow agent responsible for closing the Loan,
regardless of the date that the escrow agent releases such funds to Maker.      
   1.2 DEFAULT INTEREST. Upon the  occurrence  of  (i)  an  Event  of  Default
and/or (ii) maturity of this Note (whether maturity occurs by demand,
acceleration, lapse of time or otherwise), at the option of Holder, the unpaid
principal balance of the Loan and accrued but unpaid interest due on this Note
and all other sums owed by Maker to Holder shall bear interest until paid at a
default rate of interest of four percent (4.00%) per annum above the Loan Rate
but not in excess of the maximum interest rate permitted by law (the "Default
Rate"). Any interest due at the Default Rate shall be added to the amount due
hereunder, and shall be deemed to be secured by the Deeds of Trust. The fact
that any such interest shall become due hereunder shall not be construed as an
agreement or privilege to extend the date of the payment of any amount due
hereunder, nor as a waiver of any other right or remedy available to Holder by
reason of the occurrence of any Event of Default, nor to prevent Holder from
collecting the late fee rate set forth in Section 2.3 below.      

         
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.  
PAYMENTS; MATURITY DATE

 
2.1         PAYMENTS. Maker promises to pay the principal and interest under
this Note to Holder as
follows:                                                                                                               ·


2.1.1           Accrued interest only at the Loan Rate shall be due and payable
quarterly, commencing on October I , 2013 and continuing on the first day of
each succeeding January, April, July and October thereafter (each such day, a
"Payment Date") until the Maturity Date.
 
2.1.2           The outstanding principal balance and all accrued and unpaid
interest thereon and all other sums and fees due under this Note; the Loan
Agreement and the other Loan Documents shall be due and payable on September 1,
2020 (the "Maturity Date").
 
2.2         PAYMENT ON NON-BUSINESS DAYS. If a payment  of principal  or
interest on this Note is due on a day other than a Business Day, such payment
shall be due on the next succeeding Business Day. A "Business Day" shall mean
any day that is not a Saturday, Sunday or holiday and on which the New York, New
York office of Holder and the New York Stock Exchange are open for business.
 
2.3         LATE FEE.   In the event Maker fails to make any required payment by
the end of the fourth (41h) calendar day following the due date of any such
payment (the "Grace Period"), Holder shall be entitled to collect, and Maker
agrees to pay, in addition to the amount of the scheduled payment, a late charge
equal to five percent (5%) of the overdue amount, as liquidated damages for the
costs and risk incurred by Holder as a result of the delinquent payment (the
"Late Charge"). The Late Charge is intended to reimburse Holder for a portion of
the administrative cost and additional loan risk associated with said late
payment and shall be in addition to, and not in lieu of, any other remedy Holder
may have (e.g., to collect Default Rate interest) and is in addition to Holder's
right to collect reasonable fees and charges of any agents or attorneys which
Holder employs in connection with any Event of Default, whether or not
litigation is commenced. Such late charges if not previously paid shall become
part of the indebtedness evidenced hereby and shall, at the option of Holder, be
added to any succeeding monthly payment due hereunder. Failure to pay such late
charges with such succeeding monthly payment shall constitute an Event of
Default and such late charges shall bear interest at the Default Rate from the
date due. Notwithstanding the foregoing, in no event shall Maker be entitled to
the benefit of the Grace Period for payments due on the Maturity Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.    APPLICATION OF PAYMENTS



 
Provided no Event of Default has occurred, each payment received with respect to
the Loan may be applied by Holder as follows:  first, to recovery, with interest
thereon at the Default Rate, of any expenses, costs, or fees, including
attorneys' fees, funds paid or advanced by Holder or any similar charges
pursuant to any of the Loan Documents; second, to any scheduled escrow for tax,
insurance or similar items; third, to any late charge or interest calculated at
the Default Rate then due; fourth, to the payment of accrued interest at the
Loan Rate from time to time remaining unpaid; fifth, to any prepayment premium
due with respect to the current payment and any other prepayment premium that
may remain unpaid; and sixth, subject to the prepayment provisions of this Note,
to reduce the principal hereunder, whether or not due and payable.   If any
partial payment is accepted on this Note at a time when an amount in excess of
such partial payment is then due and payable, such partial payment shall be
applied to the oldest outstanding amount in arrears in the order of the
arrearage unless Holder elects to apply such payment in some other
order.  Notwithstanding any other provision of this Note or of any of the other
Loan Documents, from  and  after the occurrence  of an Event of Default,  all
payments  and other amounts received by Holder may be applied by Holder in such
manner and to such indebtedness (whether to payment of advances made by Holder
pursuant to any provision of any of the Loan Documents, interest, principal,
Late Charges, interest at the Default Rate, prepayment premium, fees
and  expenses or otherwise)  and  in such amounts and order of priority  as
Holder may determine in the exercise of its sole and absolute discretion ..

4.    PREPAYMENTS



 
4.1         PREPAYMENT.    Subject to the provisions  of this Section 4, upon
not less than thirty (30) days prior written notice to Holder, which notice must
identify the amount being prepaid and the date of prepayment (a "Prepayment
Notice"), Maker shall have the right to prepay this Note in full or in part,
subject, to the conditions provided below, on any Payment Date by paying, in
addition to the amount of the principal prepayment, all accrued and unpaid
interest hereunder and all additional sums and charges due under this Note
and/or the other Loan Documents, together with a prepayment premium equal to the
greater of:
 
       (a)    an  amount  determined  by  calculating  one percent  (1%) of the
outstanding principal balance;
 
       OR
 
                           (b)    an amount determined by:



 
      (i)    calculating the sum of the present values of all unpaid principal
and interest payments required under the Loan Documents through and including
the scheduled Maturity Date and including the present value of the outstanding
principal balance as of such date (prior to the application of the principal
being prepaid), by discounting such payments from their scheduled payment dates
back to the date prepayment will be made utilizing a discount rate equal to the
Converted Treasury Yield (as defined below); and

 
- 3 -

--------------------------------------------------------------------------------

 
 
          (ii)    subtracting from such sum the outstanding principal balance
(prior to application of the principal being prepaid) as of the date prepayment
will be made; and
 
          (iii)   multiplying such remainder by the quotient of (A) the
principal being prepaid, divided by (B) the outstanding principal balance as of
the date of prepayment (prior to application of the principal being prepaid).
 
The "Converted Treasury Yield" means 50 basis points plus the yield available,
or if there is more than one yield available, the average yields of United
States Treasury non-callable bonds and notes having a maturity date closest to
(before, on, or after) the scheduled Maturity Date as reported in
The Wall Street Journal or similar publication on the fifth (5th) Business Day
preceding the date prepayment will be made (as calculated by Holder in the
exercise of its reasonable judgment), converted to a quarterly equivalent yield.
As used herein, the terms "Converted Treasury Yield" and quarterly equivalent
yield ate annualized rates which reflect the frequency of the interest payments
made during a calendar year.
 
Notwithstanding the foregoing, no prepayment premium shall be payable if Maker
voluntarily prepays the Loan in full or in part, within the fifteen (15) day
period immediately preceding the scheduled Maturity Date, and on the date such
prepayment is made Holder has not exercised and is not entitled to exercise its
right to accelerate the scheduled Maturity Date.
 


4.2         PREPAYMENT RIGHTS. Maker acknowledges that it possesses no right to
prepay the Loan, except as expressly provided herein. Maker further acknowledges
and agrees that, except as expressly provided herein, if the Loan is prepaid
prior to the scheduled Maturity Date, for any reason, including, but not limited
to, acceleration of the Maturity Date by reason of an Event of Default, any
subsequent tender of payment of the Loan made by Maker or by anyone on behalf of
Maker or otherwise, including any tender of payment at any time prior to or at
foreclosure sale or proceedings or during any redemption period following
foreclosure, or during any federal or state bankruptcy or insolvency
proceedings, shall constitute an evasion of the restrictions on prepayment set
forth herein, and shall be deemed a voluntary prepayment prior to the scheduled
Maturity Date requiring payment of the prepayment premium provided for, if any,
and Holder shall not be required to accept such prepayment if it does not
include payment of the prepayment premium provided for, if any. Further,
Holder's acceptance of such prepayment without the requisite prepayment premium
shall not constitute or be deemed to constitute a waiver by Holder of its right
to seek payment of the required prepayment premium in accordance with the terms
hereof or any rights and remedies Holder may have under this Note, the other
Loan Documents, at law or in equity on account of Maker's failure to timely pay
such prepayment premium as and when required hereunder. To the extent permitted
by law, Holder may bid at any foreclosure sale, as part of the indebtedness
evidenced by the Loan Documents, the amount of the prepayment premium, if any,
which is payable hereunder calculated as if prepayment of the Loan occurs on the
date of such foreclosure sale. To the extent the amount of the indebtedness
evidenced by this Note must be determined as of a date certain pursuant to·a
judicial foreclosure, the Loan will be deemed prepaid as of the date judgment
enters and the prepayment premium due and payable hereunder (if any) will be
calculated as if prepayment of the Loan occurred on the date of said judgment.


 
- 4 -

--------------------------------------------------------------------------------

 
 
4.3         NEGOTIATION OF PREPAYMENT PREMIUM. Maker and Holder have negotiated
the Loan upon the understanding that if the Loan is paid or prepaid prior to the
scheduled Maturity Date, for any reason, except as expressly provided herein,
Holder shall receive the prepayment premium provided for as partial compensation
for: (i) the cost of reinvesting the prepayment proceeds and/or the loss of the
contracted rate of return on the Loan; and (ii) the privilege of early payment
of the Loan, which Maker has expressly bargained for and which privilege Holder
would not have granted to Maker without a prepayment premium. Maker agrees that
the prepayment premium provided for herein is reasonable. Maker agrees that
Holder shall not be obligated, as a condition subsequent to its receipt of the
prepayment premium provided for, to actually reinvest all or any part of the
amount prepaid in any United States Treasury instruments or obligations or
otherwise.
 
4.4         APPLICATION OF PREPAYMENTS. Any partial prepayments of the principal
of this Note shall be applied to installments of principal coming due hereunder
in the inverse order of maturity, and shall not reduce the scheduled
installments of principal payable hereunder, if any. Furthermore, at Holder's
election any prepayment of principal may be applied on a pro rata basis to the
principal outstanding under this Note and the Existing Note, with the related
prepayment premiums calculated accordingly. If the amounts necessary to prepay
this Note in accordance with the terms and provisions hereof are received by
Holder after 2:00 p.m. (Eastern Time), such prepayment shall be deemed to have
been made on the,next occurring Business Day and Holder shall be entitled to
receive interest on the outstanding principal balance of the Loan, calculated at
the Loan Rate or the Default Rate, as applicable, and a re-calculated prepayment
premium to the effective date of such prepayment.
 
4.5         PREPAYMENT IN CONNECTION WITH CASUALTY, CONDEMNATION OR EXCESS INTEREST. Notwithstanding
anything to the contrary set forth in this Note or the other Loan Documents,
Holder agrees that provided no Event of Default has occurred, no prepayment
premium shall be due and payable in connection with the reduction of the
outstanding principal balance of the Loan pursuant to (i) the application of
insurance or condemnation proceeds received by Holder pursuant to the Deed of
Trust, or (ii) the application of Excess Interest (as defined in the this Note).
 
4.6         PREPAYMENT PERMITTED WITHOUT PREMIUM Subject to the provisions of
this Section 4, but notwithstanding Section 4.1, Maker may prepay principal in
an amount of not more than ten percent (10%) of the original principal amount of
the Loan during any calendar year or portion thereof without prepayment premium,
provided that no Event of Default exists.                 ·
 
4.7         NOTICE OF PREPAYMENTS. Any prepayment otherwise permitted under
Sections 4.1, 4.5 and 4.6, shall not be permitted unless Holder shall have
received written notice from Maker of the amount of such prepayment and the date
such prepayment will be paid at least thirty (30) days prior to such date of
prepayment.
 
4.8         PREPAYMENT NOT PERMITTED. Except as
hereinabove  set  forth,  no  full  or partial prepayments of principal shall be
allowed.                                                      ·
 
 
- 5 -

--------------------------------------------------------------------------------

 
 

MAKER'S  INITIALS INITIALS --- INITIALS ---

 
 
5.
ISSUANCE PURSUANT TO LOAN AGREEMENT

 
This Note has been  issued by the Maker pursuant to the tenns of the Loan
Agreement, and Maker and Holder are entitled to the benefits and subject to the
obligations thereof.   This Note is secured by, among other things the Deeds of
Trust.   Reference is hereby  made to the Loan Agreement  for a full statement
of the rights of the holder of, and the nature and extent of the  security  for,
this Note. . All  covenants,  conditions  and  agreements  contained  in
the  Loan Agreement, the Deeds of Trust and any other document securing this
Note, are hereby made a part of this Note.  In the event of any conflict between
the tenns of the Note and the terms of the Loan Agreement, the Deeds of Trust
and other security instruments, the terms of this Note shall govern.  Maker
acknowledges and agrees that the Loan and the other obligations evidenced and
secured by the Loan Documents  are fully recourse  and that,  subject to the
provisions  of this · Note,  the Loan Agreement,  the Loan Documents  and the
Deeds of Trust  and applicable  law, Holder's remedies upon default by Maker are
not limited to foreclosure of the Deeds of Trust.
 
 
6.
EYENTS OF DEFAULT AND REMEDIES



The entire unpaid principal balance and accrued interest under this Note, and
any and all other notes of Maker to Holder or other sums owed from Maker to
Holder, shall, as set forth in the Loan Agreement, either automatically or as
declared at the option of Holder, be immediately due and payable upon the
occurrence of an Event of Default with respect to any automatic acceleration and
upon the occurrence and during the continuance of one or more Events  of
Default, with respect to any optional acceleration. Upon the occurrence and
during the continuance of one or more Events of Default, Holder shall also have
the right to (i) demand additional security in lieu of asserting any other
remedy; (ii) use any remedy Holder has under any federal, state, or local law of
the United States; and (iii) use any remedy given to Holder in the Loan
Agreement or in any of the Loan Documents.
 
 
7.
ACTIONS BY HOLDER

 
Any forbearance by Holder in exercising any right or remedy under this
Note,  the Existing Note, the Deeds of Trust, the Loan Agreement, or any other
Loan Document or otherwise afforded by applicable law shall not be a waiver of
or preclude the exercise of that or any other right or remedy. The acceptance by
Holder of any payment after the due date of such payment or in an amount which
is less than the required payment shall not be a waiver of Holder's right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment. Enforcement by
Holder of any security for Maker's obligations under this Note shall not
constitute any election by Holder of remedies so as to preclude the exercise of
any other right or remedy available to Holder.
 
 
8.
ATTORNEYS' FEES



If Holder shall employ the services of legal counsel in connection with (i) any
request made by Maker to Holder for a modification, amendment, waiver, or
consent in connection with
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
the Loan Documents, (ii) defending or protecting Holder's interests in any Loan
Document or any property securing the Loan from and against any claim or
assertion made by any third party, (iii) rendering advice to Holder, enforcing
Holder's legal rights, or performing other legal services for Holder upon the
occurrence of an Event of Default, including, without limitation, any services
relating to any so-called "work-out" or other negotiations following or
anticipating the occurrence of any Event of Default, (iv) representing the
interests of Holder in any lawsuit arising out of or in connection with the Loan
Documents or Holder's position as secured party or beneficiary under any Loan
Document, or (v) any other judicial or nonjudicial action, suit or proceeding
instituted by Holder or any other person connected with or related to or with
reference to the Loan  or to reclaim, seek relief from a judicial or statutory
stay, sequester, protect, preserve or enforce Holder's interest in this Note or
the Deeds of Trusts or any other Loan Document (including proceedings under
state or federal bankruptcy or insolvency law, in eminent domain, under probate
proceedings, or in connection with any state or federal tax lien), then in such
event Maker promises to pay or reimburse Holder, within thirty (30) days
following demand, for all reasonable attorneys' fees and reasonable costs and
expenses and any other professional's fees incurred by Holder and/or its
attorney in connection with the above­ mentioned events.
 
9.
MAx:IMUM INTEREST RATE/CHARGES

 
It being the intention of Holder and Maker to comply with the laws of the State
of Washington with regard to the rate of interest charged hereunder, it is
agreed that, notwithstanding any provision to the contrary in this Note or any
of the other Loan Documents, no such provision shall require the payment or
permit the collection of any amount ("Excess Interest") in excess of the maximum
amount of interest permitted by law to be charged for th use or detention, or
the forbearance in the collection, of all or any portion of the indebtedness
evidenced by this Note. If any Excess Interest is provided for, or is
adjudicated to be provided for, in this Note or any of the other Loan Documents,
then in such event
 
(a)           The provisions of this paragraph shall govern and control;
 
(b)           Maker shall not be obligated to pay any Excess Interest;
 
(c)          Any Excess Interest that Holder may have received hereunder shall,
at the option of Holder, be (i) applied as a credit against the then-outstanding
principal balance due under this Note, accrued and unpaid interest thereon not
to exceed the maximum amount permitted by law, or both, (ii) refunded to the
payor thereof, or (iii) any combination of the foregoing;
 
(d)          The applicable interest rate or rates shall be automatically
subject to reduction to the maximum lawful rate allowed to be contracted for in
writing under the applicable usury laws of the aforesaid State, and this Note,
the Loan Agreement and the other Loan Documents shall be deemed to have been,
and shall be, reformed and modified to reflect such reduction in such interest
rate or rates; and
 
(e)          Maker shall not have any action or remedy against Holder for any
damages whatsoever or any defense to enforcement of the Note, Loan Agreement or
any of the other Loan Documents arising out of the payment or collection of the
Excess Interest.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.
GOVERNING LAW AND OTHER AGREEMENTS

 
Maker agrees that: (i) this Note and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of Washington without
reference to the conflict of law principles of such state; (ii) the obligation
evidenced by this Note is an exempted transaction under the Truth In Lending
Act, 15 U.S.C. Section 1601, et seq.; and (iii) said obligation constitutes a
business loan and is not intended by Maker for use for personal, family, or
household purposes.
 
11.
WAIVERS

 
Maker and any and all others who may become liable for all or part of the
obligations of Maker under this Note (collectively the "Obligors") agree to be
jointly and severally bound hereby and jointly and severally, to the extent
permitted by,law: (i) waive and renounce any and all redemption and exemption
rights and the benefit of all valuation and appraisernent privileges against the
indebtedness evidenced by this Note or by any extension or renewal hereof;
(ii) waive presentment and demand for payment, notices of  nonpayment and of
dishonor, protest of dishonor, and notice of protest; (iii)waive all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default, or enforcement of the payment hereof
or hereunder, except as otherwise specifically provided in the Loan Documents;
(iv) waive any and all lack of diligence and delays in the enforcement of the
payment hereof; (v) agree that the liability of each Obligor shall be
unconditional and without regard to the liability of any other person or entity
for the payment hereof, and shall not in any manner be affected by any
indulgence or forbearance granted or consented to by Holder to any Obligor or
any such other person or entity; (vi) consent to any and all extensions of time,
renewals, waivers, or modifications that may be granted by Holder with respect
to the payment or other provisions hereof, and to the release of any security at
any time given for the payment hereof, or any part thereof, with or without
substitution, and to the release of any person or entity liable for the payment
hereof; and (vii) consent to the addition of any and all other makers,
endorsers, guarantors, and other obligors for the payment hereof, and to the
acceptance of any and all other security for the payment hereof, and agree that
the addition of any such obligors or security shall not affect the liability of
any of Obligors for the payment hereof.
 
12.
ENTIRE AGBEEMENT

 
This instrument, together with the other Loan Documents as defined above,
constitutes and sets forth the entire understanding and agreement between the
parties, and no party hereto has relied upon any representations, agreements or
understandings, verbal or written, not set forth herein, or in such other Loan
Documents, whether made by any party hereto or by any agent, employee or
representative of any party hereto. Specifically, without limiting the
generality of the foregoing, the parties agree that Holder has made no agreement
to extend or renew this Note in any way, and no such agreement will be binding
upon Holder unless made in writing, subsequent to the date hereof, and executed
by a duly authorized representative of Holder.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
13.
HEADINGS AND INTERPRETATION

 
Headings are for convenience only and are not intended as a limitation on the
content of the paragraph following, nor as an aid to the construction thereof.
The parties hereto intend and believe that each provision in this Note comports
with all applicable law. However,  if any provision in this Note is found by a
court of Jaw to be in violation of any applicable law, and if such court should
declare such provision of this Note to be unlawful, void or unenforceable as
written, then it is the intent of Maker and Holder that there shall be added in
lieu thereof a provision as similar in terms to such provision as is  possible
which is legal, valid and enforceable, provided, however, that if any provision
of this Note which is found to be in violation of any applicable law concerns
the imposition of interest hereunder, the rights, obligations and interests of
Maker and Holder with respect to the imposition of interest hereunder shall be
governed and controlled by the provisions of this Note.
TIME IS OF THE ESSENCE OF THIS NOTE. Use of the word "including" shall not be
construed as a limitation and the word "including" shall be deemed to mean
"including, but not limited to."
 
14.
MISCELLANEOUS

 
14.1          CHANGES TO NOTE. This Note may not be modified, amended, waived,
extended, changed, discharged, or terminated orally or by any act or failure to
act on the part of Maker or Holder, but only by an agreement in writing signed
by both Maker and Holder. Holder may change any terms of payment of this Note,
including extensions of time and renewals, and release any security for, or any
party to, this Note, without notifying or releasing any accommodation maker,
endorser or guarantor from liability on this Note.
 
14.2          LOSS, THEFT OR DESTRUCTION  OF NOTE.  In the event of the loss,
theft or destruction of this Note, upon Maker's receipt of a reasonably
satisfactory indemnification agreement executed in favor of Maker by Holder or
in the event of the mutilation of this Note, upon the surrender of the mutilated
Note by Holder to Maker, Maker shall execute and deliver to Holder a new note in
form and content identical to this Note in lieu of the Jost, stolen, destroyed
or mutilated Note.
 
14.3          MEANING OF PARTICULAR TERMS. Wherever used, the singular member
shall include the plural, the plural the singular, and the words "Holder" and
"Maker" shall include their respective successors, assigns, heirs, executors and
administrators. Upon any endorsement, assignment, or other transfer of this Note
by Holder or by operation of law, the term "Holder," as used herein, shall mean
such endorsee, assignee, or other transferee or successor to Holder then
becoming the holder of this Note. This Note shall inure to the benefit of Holder
and its successors and assigns and shall be binding upon the undersigned Maker
and its successors and assigns. Maker agrees that Holder and any future Holders
or participants may grant or sell participation interests in this Note to other
Persons without notice to, or approval of Maker.
 
14.4          NOTICES. All notices required to be given hereunder shall be given
in the manner specified in the Loan Agreement directed to the parties at their
respective address as provided therein.


 
- 9 -

--------------------------------------------------------------------------------

 
 


 
14.5          JOINT AND SEVERAL LIABILITY. If Maker consists of  more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.
 


14.6          COUNTERPARTS. This Note may be executed in several counterparts,
each of which when executed and delivered is an original, but all of which
together shall constitute one instrument. In making proof of this Note, it shall
not be necessary to produce or account for more than one such counterpart which
is executed by the party against whom enforcement of such Note is sought.
 


14.7          PURPOSE OF NOTE. MAKER ACKNOWLEDGES, REPRESENTS AND WARRANTS TO
HOLDER THAT THE LOAN EVIDENCED BY THIS NOTE IS FOR COMMERCIAL PURPOSES. MAKER
FURTHER ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IT IS ENGAGED EXCLUSIVELY IN
COMMERCIAL PURSUITS AND THAT THE PROCEEDS OF THIS NOTE ARE TO BE UTILIZED IN THE
BUSINESS ACTIVITIES OF MAKER AND WILL NOT BE UTILIZED FOR CONSUMER PURPOSES.
 


14.8          WAIVER OF TRIAL BY JURY. MAKER WAIVES TRIAL BY JURY IN ANY
PROCEEDING RELATING TO THIS NOTE, THE DEEDS OF TRUST, OR THE OTHER DOCUMENTS OR
TRANSACTIONS EVIDENCED HEREBY OR THEREBY AND AGREES THAT NO SUCH ACTION WITH
RESPECT TO WHICH A JURY TRIAL HAS BEEN WAIVED SHALL BE SOUGHT TO
BE  CONSOLIDATED WITH ANY OTHER ACTION WITH RESPECT TO WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 
14.9          NO ORAL AGREEMENTS.




THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS  EMBODY THE FINAL, ENTIRE AGREEMENT
OF THE BORROWER AND THE LENDER AND SUPERSEDE , ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE BORROWER AND
THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.
THE PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR
REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE BORROWER AND THE LENDER.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 


    IN WITNESS  WHEREOF,  Maker has  executed  this Note  as of the date first
above written.
 

          ORM TIMBER OPERATING  COMPANY II, LLC, a     Delaware limited
liability company             Olympic Resource Management LLC, a      
Washington limited liability company       Its Manager                  
 
By:
graphic [davidnunes_signature.jpg]        David L. Nunes       President & Chief
Executive Officer          



 
[Signature Page to Promissory Note/
 